10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CARMEN JOHN PERRI, Case No. CV 19-4617-GW-PLAx
Plaintiff,
Vv. ORDER TO DISMISS WITH
PREJUDICE
GROW THE PRODUCE SHOP,
INC, et al.,
Defendants.

 

 

 

 

Based upon the stipulation between the parties and their respective counsel,
it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
Each party will bear its own attorneys’ fees and expenses.

IT IS SO ORDERED.

Dated: November 5, 2019

Mfg Hy We —

HON. GEORGE H. WU,
UNITED STATES DISTRICT JUDGE

 

 
